427 S.W.2d 864 (1968)
Basil SEGURA, Jr., Appellant,
v.
The STATE of Texas, Appellee.
No. 41174.
Court of Criminal Appeals of Texas.
April 3, 1968.
Hollis Cordray, Houston, Court appointed, for appellant.
Carol S. Vance, Dist. Atty., Joseph W. Doucette and Edward McDonough, Jr., Asst. Dist. Attys., Houston, and Leon B. Douglas, State's Atty., of Austin, for the State.

OPINION
WOODLEY, Presiding Judge.
The offense is possession of heroin; the punishment, 18 years.
Appellant's sole ground of error concerns the sufficiency of the evidence to sustain the conviction.
A Houston police officer testified that he saw appellant drop a red and white object on the ground as he and another officer approached appellant. The officer picked up the object, which proved to be a crumpled cigarette package, and noticed some small packets inside the package which apparently contained powder. The second police officer corroborated this testimony.
A chemical analysis was made of the contents of the packets and they were found to contain 1.93 grams of 44.4 per cent pure heroin.
Testifying in his own behalf, appellant denied that he had dropped the package. *865 His sister testified that she saw another person at the place of arrest drop a package.
The jury resolved the fact issues against appellant and the evidence is sufficient to sustain the jury's verdict.
Appellant contends that a punishment of 18 years constitutes cruel and unusual punishment. The penalty assessed by the jury is within the statutory limit which is not less than 2 years nor more than life. Art. 725b, Sec. 23, Vernon's Ann.P.C.
The contention is without merit. Martinez v. State, Tex.Cr.App., 373 S.W.2d 246, cert. denied, 377 U.S. 937, 84 S. Ct. 1345, 12 L. Ed. 2d 301.
The judgment is affirmed.